Per Curiam,
The question of the liability of the estate of James P. Fleming for the injuries sustained by the appellee depends upon whether Maxwell was a mere interloper when he took charge of the automobile of the decedent or had been put in charge of it by the latter. This was a pure question of fact for the jury, and, as there was testimony that Fleming had placed him in charge of his *343car, describing him to a bystander as an experienced chauffeur, the verdict was justified.
Judgment affirmed.